SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 333-129847 20-2745790 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (Address of principal executive offices) (Zip Code) (561) 276-2239 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 10, 2007, we had 101,161,558 shares of common stock outstanding, $0.001 par value. Table of Contents Celsius Holdings, Inc. and Subsidiary Condensed Consolidated Balance Sheet Explanatory Note: This Quarterly Report on Form 10-QSB/A is being filed as Amendment Number 1 to our Quarterly Report on Form 10-QSB which was originally filed with the Securities and Exchange Commission (“SEC”) on May 15, 2007. We are filing this form 10-QSB/A is being filed to restate our financial statements for the fiscal quarter ended March 31, 2007 to reflect a change in the accounting treatment of a termination of a consulting agreement and assignment of trademark, further disclose related party transactions and modify our disclosure on changes in our internal controls. In addition, we are including currently dated Sarbanes Oxley Act Section302 and Section906 certifications of the Chief Executive Officer and Chief Financial Officer that are attached to this Form 10-QSB/A as Exhibits 31.1, 31.2, 32.1 and 32.2. For the convenience of the reader, this Form 10-QSB/A sets forth the entire Form 10-QSB, which was prepared and relates to the Company as of March 31, 2007. However, this Form 10-QSB/A only amends and restates the items described above to reflect the effects of the restatement and no attempt has been made to modify or update other disclosures presented in our March31, 2007 Form 10-QSB. Accordingly, except for the foregoing amended information, this Form 10-QSB/A continues to speak as of May 15, 2007 (the original filing date of the March 31, 2007 Form 10-QSB), and does not reflect events occurring after the filing of our March 31, 2007 Form 10-QSB and does not modify or update those disclosures affected by subsequent events. Forward looking statements made in the 2007 Form 10-QSB have not been revised to reflect events, results or developments that have become known to us after the date of the original filing (other than the current restatements described above), and such forward looking statements should be read in their historical context. Unless otherwise stated, the information in this Form 10-QSB/A not affected by such current restatements is unchanged and reflects the disclosures made at the time of the original filing. 2 Table of Contents CELSIUS HOLDINGS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Number Part I. Financial Information: Item 1. Condensed Consolidated Balance Sheet at March 31, 2007 (unaudited) 4 Condensed Consolidated Statements of Operations for three months ended March 31, 2007 and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for three months ended March 31, 2007 and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19-26 Item 3. Controls and Procedures 27 Part II. Other Information 28 3 Table of Contents Celsius Holdings, Inc. and Subsidiary Condensed Consolidated Balance Sheet (unaudited) March 31, 2007 (Unaudited) (as restated) ASSETS Current assets: Cash and cash equivalents $ 10,241 Accounts receivable, net 103,406 Inventories, net 607,217 Other current assets 24,033 Total current assets 744,897 Property, fixtures and equipment, net 28,508 Other long-term assets 6,260 Total Assets $ 779,665 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ 377,834 Loans payable 228,509 Short term portion of long term other liabilities 7,123 Due to related parties 1,076,344 Total current liabilities 1,689,810 Long term other liabilities 19,422 Total Liabilities 1,709,232 Stockholders’ Equity (Deficit): Preferred stock, $.001 par value; 50,000,000 shares authorized and no shares issued and outstanding - Common stock, $.001 par value: 350,000,000 shares, 101,161,558 shares issued and outstanding 101,162 Additional paid-in capital 2,483,127 Accumulated deficit (3,513,856 ) Total Stockholders’ Deficit (929,567 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 779,665 The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents Celsius Holdings, Inc. and Subsidiary Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, 2007 2006 (Unaudited) (as restated) (Unaudited) Net sales $ 240,610 $ 170,291 Cost of sales 175,078 135,829 Gross profit 65,532 34,462 Selling and marketing expenses 235,297 82,671 General and administrative expenses 418,259 61,322 Termination of contract expense 500,000 - Loss from operations (1,088,024 ) (109,531 ) Other expense: Interest expense, related parties 17,802 14,219 Interest expense 13,103 1,256 Total other expense 30,905 15,475 Loss before income taxes (1,118,929 ) (125,006 ) Income taxes - - Net loss $ (1,118,929 ) $ (125,006 ) Weighted average shares outstanding - basic and diluted 91,869,430 70,912,246 Loss per share - basic and diluted $ (0.01 ) $ (0.00 ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents Celsius Holdings, Inc. and Subsidiary Condensed Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, 2007 2006 Cash flows from operating activities: (as restated) Net loss $ (1,118,929 ) $ (125,006 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,683 - Recording of impairment charge and termination of contract 526,000 - Issuance of stock options 6,626 - Issuance of shares as compensation 25,000 - Interest and royalty, related parties 75,518 26,608 Change in operating assets and liabilities: Accounts receivable, other 24,913 (37,715 ) Inventories (42,118 ) 110,530 Prepaid expenses and other current assets 24,601 (23,851 ) Accounts payable and accrued expenses (303,344 ) (56,870 ) Net cash used in operating activities (780,050 ) (106,304 ) Cash flows from financing activities: Proceeds from sale of common stock, Investa Capital 500,000 - Proceeds from sale of common stock, private placement 400,000 - Proceeds from reverse merger 353,117 - Repayment of note to shareholders (621,715 ) - Proceeds from loans payable, net 139,283 83,169 Proceeds from debt to related parties (8,973 ) 60,355 Net cash provided by financing activities 761,712 143,524 (Decrease) increase in cash (18,338 ) 37,220 Cash, beginning of year 28,579 37,040 Cash, end of period $ 10,241 $ 74,260 Supplemental disclosures of cash flow information: Cash paid during the year for interest $ 36,745 $ 1,256 Cash paid during the year for taxes $ - $ - Non-Cash Investing and Financing Activities: Issuance of shares for termination of contract $ 274,546 $ - Issuance of note payable for termination of contract $ 250,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements 6 Table of Contents CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Celsius Holdings, Inc. (the “Company”) was incorporated under the laws of the State of Nevada on April 26, 2005. The Company was formed to engage in the acquisition, exploration and development of natural resource properties. On December 26, 2006 the Company amended its Articles of Incorporation to change its name from Vector Ventures Corp. as well as increase the authorized shares to 350,000,000 $0.001 par value common shares and 50,000,000 $0.001 par value preferred shares. Prior to January 26, 2007, the Company was in the exploration stage with its activities limited to capital formation, organization, development of its business plan and acquisition of mining claims. On January 24, 2007, the Company entered into a merger agreement and plan of reorganization with Celsius, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Sub”), Elite FX, Inc., a Florida corporation (“Elite”), and Steve Haley, the “Indemnifying Officer” and “Securityholder Agent” of Elite, (the “Merger Agreement”). Under the terms of the Merger Agreement Elite was merged into Sub and became a wholly-owned subsidiary of the Company on January 26, 2007 (the “Merger”). Under the terms of the Merger Agreement, the Company issued: · 70,912,246 shares of its common stock to the stockholders of Elite as full consideration for the shares of Elite; · warrants to Investa Capital Partners Inc. to purchase 3,557,812 shares of common stock of the Company for $500,000, the warrants were exercised in February 2007; · 1,391,500 shares of its common stock as partial consideration of termination of a consulting agreement and assignment of certain trademark rights to the name “Celsius”; · options to purchase 10,647,025 shares of common stock of the Company in substitution for the options currently outstanding in Elite; · 16,000,000 shares of its common stock pursuant to warrant exercises by Company warrant holders, and · 1,300,000 shares of its common stock concurrent with the Merger in a private placement to non-US resident investors for aggregate consideration of US$650,000 which included the conversion of a $250,000 loan to the Company. Celsius Holdings, Inc (f/k/a Vector Ventures Corp.) majority stockholder, Mr. Kristian Kostovski, cancelled 7,200,000 shares of common stock of the Company held by him shortly after the close of the Merger Agreement. 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited condensed consolidated financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, (the “SEC”). 7 Table of Contents CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. In the opinion of the management, the interim consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the statement of the results for the interim periods presented. Going concern—
